Citation Nr: 1542162	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-13 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hematospermia, claimed as prostate problems, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran had active military service from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for hematospermia, claimed as prostate problems, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back condition is not proximately due to or the result of his service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice was provided in March 2011, September 2012 and January 2013.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, the claims file includes records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.

The Veteran was afforded a VA examination in September 2012.  The Board acknowledges that the Veteran believes the examination was inadequate.  He has written in several statements, including in the VA Form 9, that the examination was based only on a conversation and X-rays.  However, as will be discussed below, the examination report shows that a physical examination, including range of motion testing, was conducted.  The Board finds that the VA examination is adequate as the examiner reviewed the claims folder, considered the Veteran's history and the current examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

The Veteran's STRs are silent for complaint, diagnosis or treatment of a back condition.  At his separation examination in February 1971, clinical evaluation of the spine showed normal results.

The Veteran underwent a VA examination of the spine in September 2012.  The examiner diagnosed mild lumbar spine strain with degenerative joint disease.  The examination report notes that the Veteran cannot remember when he started experiencing a back condition.  The examiner noted the Veteran had not reported lumbar back pain during service and had not received treatment.  The Veteran denied trauma, injuries, or surgeries on his back.  The examiner reported that the Veteran currently does not receive treatment for a back condition.

The Veteran reported intermittent flare-ups of pain that worsens on prolonged sitting.  Upon examination, the examiner reported that the Veteran was "in no apparent distress.  [The] Veteran walks with normal gait."  The examiner reported the following results: "With active and passive range of motion of the lumbar spine with use of goniometer x3, forward flexion of 0 to 130 degrees with mild evidence of painful motion at 130 degrees, extension of 0 to 35 degrees with mild evidence of painful motion at 35 degrees, right and left lateral flexion of 0 to 35 degrees with mild objective evidence of painful motion on the right side, right and left lateral flexion of 0 to 35 degrees without evidence of painful motion."  The examiner reported that the Veteran could perform repetitive use testing with 3 repetitions and had no additional loss of motion.

The Veteran had no tenderness or pain on palpation of the joints or soft tissues of the thoracolumbar spine.  He had no guarding or muscle strength and no abnormal gait.  He had no muscle atrophy.  X-rays showed degenerative joint disease.

The examiner opined that the Veteran's "mild lumbar spine strain is less likely as not related to military service.  Degenerative joint disease per X-ray is not caused or related to military service.  This condition is probably age related."  The examiner provided the following rationale: "The opinion is based on review of [the] Veteran's separation report of medical examination on February 8, 1971, with [a] normal spine.  There were no notes that the Veteran had complained of lumbar spine during the service.  The notes from primary care had no record about the Veteran's complaint of lumbar spine and no X-rays from the primary care of this condition."

The claims file includes extensive post-service treatment records; however, the records concern several other problems and conditions unrelated to the back.  There are no reports that provide evidence of a back condition related to service.  In fact, on some instances back pain was denied.  For example at a report of an appointment at Shore Physicians Group on January 4, 2013, the Veteran reported no back pain.

The competent medical evidence establishes that the Veteran did not develop any back pain until many years after service.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only other evidence in the record concerning the etiology of the Veteran's back are the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the back disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

The Veteran is seeking service connection for a prostate condition.  The Veteran's STRs do not specifically document any prostate complaints.  However, the Veteran did have blood in his urine on one occasion in service in February 1970.  The Veteran had been scheduled for a VA examination in September 2012.  However, the examiner had prepared for a prostate cancer examination.  When the Veteran reported that he did not have prostate cancer, the examiner did not perform an examination.  In February 2013, the examiner provided a note indicating that a new examination would need to be scheduled if other prostate conditions other than cancer need to be examined.  Next, there is a note dated in May 2013 from the examiner explaining that the Veteran's current hematospermia is not related to the blood in the urine from February 1970.  The examiner notes that the opinion is "only for hematospermia" and based only on a review of the record.  The Board finds this to be inadequate.  Given the Veteran's treatment for prostate conditions, including hematuria and benign localized hyperplasia, an examination should be provided.

Previous attempts to obtain treatment records from a urologist identified by the Veteran have been unsuccessful.  Another attempt should be made on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran complaints related to his prostate since service.  After securing the necessary release, the obtain these records, including any records from Jersey Urology Group, dated after February 2013 (see June 2013 21-4142).

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any prostate condition.  The claims folder should be made available to the examiner for review in conjunction with the examination.

Based on the examination and review of the record, the examiner should address the following:

(a)  Specifically identify all currently diagnosed prostate conditions.

(b)  For any currently diagnosed prostate condition, it is at least as likely as not (a 50 percent probability or greater), that the disability was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides in Vietnam?

A complete and detailed rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


